Citation Nr: 1232554	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-16 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $26,373.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964 and from September 1977 to May 1988.  He received the Army Commendation Medal.  He died in February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the Committee denied the appellant's request for a waiver of the recovery of indebtedness in the amount of $26,373.00.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to a waiver of the recovery of an overpayment of VA Dependency and Indemnity Compensation (DIC) benefits in the amount of $26,373.00.  The evidence reflects that this debt was incurred due to the fact that she was reportedly re-married in 2003, but that she did not provide VA with any notice of the re-marriage until December 2005, at which time she submitted a letter with a different last name.  In its June 2007 decision, the Committee granted a waiver of the recovery of indebtedness in the amount of $13,967.00.  This constituted the amount of DIC benefits paid to the appellant for the period from January 1, 2006 through January 31, 2007, after which time DIC benefits were terminated.

Marriage is established by one of the following types of evidence: (1) a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; (2) an official report from the service department as to marriage which occurred while the veteran was in service; (3) the affidavit of the clergyman or magistrate who officiated; (4) the original certificate of marriage, if VA is satisfied that it is genuine and free from alteration; (5) the affidavits or certified statements of two or more eyewitnesses to the ceremony; (6) in jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, (7) any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a) (2011).

In this case, the only evidence pertaining to the appellant's 2003 re-marriage are her written reports as to the occurrence of the marriage, and there is no other evidence of the marriage such as that listed in 38 C.F.R. § 3.205(a).  In light of the fact that the debt at issue was created due to the appellant's reported re-marriage in 2003, a remand is necessary to attempt to obtain additional evidence pertaining to the existence of this marriage, such as that described above.

Further, the appellant contends that that she contacted VA on numerous occasions beginning in 2003 concerning her re-marriage.  However, the earliest evidence in the claims file of a possible change in the appellant's marital status is not dated until 2005.  In light of these circumstances, clarification as to the procedures followed by the agency of original jurisdiction (AOJ) with regard to any documentation of contacts from DIC beneficiaries would be of assistance in determining whether a presumption of regularity is for consideration.  

Also, following an April 2008 statement of the case (SOC), the appellant submitted additional evidence to the Board, including records from Defense Finance and Accounting Services (DFAS) concerning her re-marriage.  As pertinent evidence was received by the Board subsequent to the April 2008 SOC and was not considered by the AOJ.  Because this case is being remanded for other reasons, the agency of original jurisdiction will have the opportunity to consider this evidence in the first instance and issue of the necessary supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2011) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide documentation pertaining to her 2003 marriage, such as that set forth in 38 C.F.R. § 3.205(a); or if feasible, request such information from public records.  All efforts to obtain such evidence must be documented in the claims file.

2.  The AOJ should furnish or obtain for the record an explanation of the normal procedures followed by the AOJ in documenting contacts from DIC beneficiaries.  

This information should include an explanation of whether, if at all, communications with DIC beneficiaries are officially documented and included in a veteran's claims file.  This explanation should be included in the claims file.

3.  If the issue on appeal remains denied, the AOJ should issue a supplemental statement of the case that considers all evidence received since the April 2008 SOC, including the evidence received from DFAS. Thereafter, the case should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

